By the Court:
The answer denies that the promissory note remains unpaid and that anything remains due thereon. This denial, of itself; cast the onus upon plaintiff, to prove the nonpayment by production of the note, or otherwise.
The answer also avers that the note was satisfied on the day it became due, by conveyance to the payee, while he was the “holder ” thereof, without any notice of the alleged prior assignment.
This denial and averment were sufficient to raise issues of fact, and the court below erred in rendering judgment for the plaintiff upon the pleadings.
Judgment reversed, and cause remanded.